Citation Nr: 0511947	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  04-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claim, in 
pertinent part, for service connection for hearing loss.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran is not shown to have current hearing loss 
disability for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in February 2003, after the enactment of the VCAA.  

Letters dated in March 2003 and May 2003 provided the veteran 
the notice required under the VCAA and the implementing 
regulations.  Although the letters did not specifically 
inform the appellant to submit any pertinent evidence in his 
possession, they informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the December 2003 statement of the case 
provided guidance regarding the evidence necessary to 
substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Further, a request from the RO for the veteran's service 
medical records (SMRs) revealed that the records could not be 
located.  However, as discussed below, the SMRs would not 
assist in substantiating the veteran's claim.  Therefore, all 
pertinent, available evidence has been obtained in this case 
and the veteran has not identified any additional evidence 
that could be obtained to substantiate his claim.  The Board 
is satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Accordingly, the Board will address the merits of this claim.


Factual Background

The veteran had active military service from February 1968 to 
September 1969.  His military occupational specialty was a 
radio mechanic.

In February 2003, the veteran submitted a claim for service 
connection for hearing loss.  He claimed he had a hearing 
problem that started while he was going through training for 
the service.  He stated the problem slowly became worse as he 
grew older.  He also stated he needed a hearing aid but could 
not afford one.

In March 2003, the RO received the veteran's VA outpatient 
medical records dated September 1997 to March 2003.  The 
records revealed that in October 2002, the veteran underwent 
an audiogram.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
25
30
LEFT
10
20
25
15
25

Speech discrimination testing produced scores of 100 percent 
for the right ear and 94 percent for the left.  The diagnosis 
was mild sensorineural hearing loss for the right ear and 
mild to moderate sensorineural hearing loss for the left ear.  
Amplification was not recommended.

In March 2003, the RO requested the veteran's SMRs.  The RO 
received a response in April 2003 that the SMRs could not be 
located.

In May 2003, the RO informed the veteran that his SMRs could 
not be located and requested the veteran to provide them with 
any copies of his service medical records that he had in his 
possession.

In an August 2003 rating decision, the RO denied the 
veteran's claim, in pertinent part, for service connection 
for hearing loss.  The basis was two-fold.  First, there was 
no evidence of a current hearing loss for VA purposes; and 
second, there was no evidence of hearing loss shown in 
service.

In the veteran's representative's August 2004 written brief 
presentation, the representative argued that according to 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the VA has a 
heightened duty to assist when the veteran's SMRs cannot be 
located.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

As noted, 38 C.F.R. § 3.385 sets out specific criteria that 
must be met for impaired hearing to be considered a 
disability.  According to the October 2002 audiogram, the 
auditory threshold for all frequencies in both ears was lower 
than 40 decibels.  In addition, the auditory thresholds for 
only two of the frequencies were greater than 26 decibels.  
Further, speech discrimination testing revealed scores of 100 
percent in the right ear and 94 percent in the left ear.  
Therefore, the examination results fail to demonstrate the 
presence of a hearing disability as outlined in 38 C.F.R. 
§ 3.385 (2004).

As noted above, the veteran's SMRs have not been associated 
with the claims folder.  However, as the competent medical 
evidence of record fails to establish that the veteran's 
claimed hearing loss disability warrants a grant of service 
connection, the Board concludes that the outcome of the 
veteran's appeal would not be changed based on review of such 
records.

Because the medical evidence indicates that the veteran has 
no hearing loss disability in either ear, the claim must be 
denied.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


